Page 1 of 3 NEW ENGLAND BANCSHARES, INC. 855 Enfield Street Enfield, CT 06082 For Immediate Release CONTACT: Scott D. Nogles, Chief Financial Officer (860) 253-5200 New England Bancshares, Inc. Reports Fourth Quarter Earnings of $715,000 and Record Earnings of $3.2 Million for Fiscal 2011 ENFIELD, CT, May 5, 2011 – New England Bancshares, Inc. (the “Company”) (NASDAQ GM: NEBS), the holding company for New England Bank, today announced net income for the quarter ended March 31, 2011 of $715,000, or $0.12 per diluted share, compared to $700,000, or $0.12 per diluted share, for the quarter ended March 31, 2010.For the year ended March 31, 2011 the Company reported record net income of $3.2 million, or $0.53 per diluted share, compared to $1.7 million, or $0.28 per diluted share, for fiscal 2010.The increases were primarily attributable to higher net interest income and lower provision for loan losses for the current year periods. President’s Comments: President and CEO David J. O’Connor commented, “Even in this challenging economic environment, the Company had its most successful year, earning $3.2 million.Our net interest income increased 17.1% this fiscal year.Management is aggressively focused on controlling overhead and improving asset quality.Our commitment remains the same; to increase shareholder value by improving earnings per share and tangible book value.” Results – Fourth Quarter, March 31, 2011: · Net interest income was $5.6 million for the three months ended March 31, 2011, an increase of $338,000, or 6.4%, compared to the same quarter last year.Net interest margin for the quarter was 3.73% compared to 3.53% for the comparable period a year ago. · Non-interest income was $397,000 for the quarter ended March 31, 2011 compared to $746,000 for the year ago quarter.In the prior year period the Company recorded $283,000 of gains on sale of securities as the Company sold its auction rate securities. · Non-interest expense was $4.7 million for the quarter ended March 31, 2011, an increase of $516,000 from the prior year.During the quarter ended March 31, 2011 the Company recorded $253,000 of other real estate owned expenses and writedowns. · Non-accruing loans were $13.4 million at March 31, 2011 versus $9.0 million at March 31, 2010. · The Company has ample liquidity, ending fiscal 2011 with $33.1 million in cash and cash equivalents. Page2of 3 · The Bank is well capitalized, as defined by regulatory agencies, with a Tier 1 capital ratio of 8.02%. Results – Year Ended March 31, 2011: · For the year ended March 31, 2011, assets increased $7.0 million, or 1.0%; net loans increased $11.1 million, or 2.2%; and deposits increased $23.2 million, or 4.5%.The Company’s borrowings with the FHLB have decreased $17.7 million from March 31, 2010. · Net interest income was $22.0 million, an increase of $3.2 million, or 17.1%, compared to the year ended March 31, 2010. · The provision for loan losses was $2.0 million and $3.0 million for the years ended March 31, 2011 and 2010, respectively.For the current year period the Company recorded $953,000 of net charge-offs and the ratio of the allowance for loan losses to total loans increased to 1.07% at March 31, 2011. · Non-interest expense totaled $17.8 million for the year ended March 31, 2011, a $943,000 increase from the same period last year.For the year ended March 31, 2011 the Company had a $609,000 increase in other real estate owned expenses and writedowns compared to fiscal 2010. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time.Subject to applicable laws and regulation, the Company does not undertake – and specifically disclaims any obligation – to publicly release the results of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. New England Bancshares, Inc. is headquartered in Enfield, Connecticut, and operates New England Bank with fifteen banking centers servicing the communities of Bristol, Cheshire, East Windsor, Ellington, Enfield, Manchester, Plymouth, Southington, Suffield, Wallingford and Windsor Locks.For more information regarding New England Bank’s products and services, please visit www.nebankct.com. Page3of 3 Selected Financial Highlights (unaudited) (dollars in thousands, except per share data) Income Statement Data Three Months Ended March 31, Year Ended March 31, Net interest and dividend income $ Provision for loan losses Non-interest income Non-interest expense Net income Earnings per share: Basic $ Diluted Dividends per share $ Balance Sheet Data March 31, 2011 March 31, 2010 Total assets $ $ Total loans, net Allowance for loan losses Other real estate owned Total deposits Repurchase agreements FHLB advances Total equity Book value per share Tangible book value per share Key Ratios Three Months Ended March 31, Year Ended March 31, Return on average assets % Return on average equity % Net interest margin % ###
